DETAILED ACTION
1.	Claims 1-10 and 12-20 have been presented for examination. 
	Claim 11 is cancelled. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for priority to provisional application 62/513,359 filed on 05/31/2017.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Response to Arguments
5.	Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
	i)	Following Applicants arguments and amendments the previously presented 101 rejection in view of a judicial exception is WITHDRAWN. However the rejection with respect to the recitation of "computer-readable storage media" was not addressed by Applicants and is therefore MAINTAINED.
ii)	Following Applicants amendments the 112 rejections are MAINTAINED. With respect to the rejections regarding the “solving a system of equations” Applicants points to other patent publications and then concludes that they “form a basis for proper interpretation of the recited subject matter.” This basis for proper interpretation unfortunately does nothing to explain the missing elements from the claim as argued and maintained by the Examiner. Applicants appear to be suggesting complex computational constructs with no explanation of how they are created and even less of how they are “solved.” Applicants have not shown how their claimed equation is even functional absent an explicit recitation of the elements of the “multi-dimensional implicit function values within a multi-dimensional space” or in what way it represents a “geologic region” which could have a multitude of types of parameters for which it is represented. In addition the support pointed to in the specification of the instant application, paragraph 171, is merely a vague and brief suggestion of other possible mathematical processes which “may be” used to calculate the claimed equation. The citations in pages 7-10 of Applicants remarks support the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such the 112 rejection is MAINTAINED.
iii)	Further Applicants amendment reciting “neighborhood distance” does not address the merits of the 112 rejection in that the term neighborhood which was understood to be a distance remains a relative term. The claim provides no metric as to how to determine what constitutes a neighborhood distance versus what would be considered out of the neighborhoods distance. As such the 112 rejection is MAINTAINED.
iv)	Applicants argue that the prior art does not teach “generating a structural model of the geologic region based at least in part on the multi-dimensional implicit function values wherein the structural model characterizes stratigraphy of the geologic region.” First the Examiner notes that Applicants appear to conclude that the recitation in Jing of AVO and two separate error gradients does not teach the claimed limitation. It is noted that no explanation has been provided as to the distinction. Applicants appear to have merely summarized the teaching of the prior art then concluded that it therefore does not teach. Applicant's arguments are unpersuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments are further unpersuasive because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Specifically it is unclear how the recitations in at least [0045] “That model was then used as the initial model for a nonlinear inversion of 3D P- and S-velocity crustal structure, which relocated the earthquakes and solved for the velocity structure at the same time in an iterative fashion.  The retrieved Vp and Vp/Vs images were used as an input to a neural network to identify prominent lithologies in the region” or [0050] “[0050] Teleseismic earthquake data have been used to image the large-scale, velocity structure of the deep earth, but not for imaging of subsurface structure on a local (hydrocarbon exploration) scale.  It has been commonly held that earthquake data, particularly teleseismic events, MAINTAINED.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. 	Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
(i)	As per claims 18-20 they are rejected because the applicant has provided evidence that the applicant intends the term "computer-readable storage media" to include non-statutory matter. The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 181 with terms such as “can store” and “may be provided”.) The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not 
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
i)	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting numerous essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: claim 1 recites “solving a system of equations for multi-dimensional implicit function values within a multi-dimensional space that represents the geologic region wherein the system of equations are subject to a smoothness constraint and subject to a weighted curvature minimization criterion at a plurality of spatially located points based on the spatially located geophysical data.” First, the “system of equations” are not defined in any way. The claim merely recites limitation on said equations such as being subject to “a smoothness constraint and subject to a weighted curvature minimization criterion.” At best these appear to be intended uses of the equation which are not afforded patentable weight. Second, the claim does not define in any way how the “system of equations” are to be solved. The claim, once again, merely recites limitations on how the equations which defines neither the equations themselves nor how they would be solved. Third and lastly, it is unclear how the equations are solved “based on the spatially located geophysical data.” The claim lacks any means 
ii)	Claim 3 recites “within a neighborhood distance of each of the plurality of spatially located points.” The term "neighborhood distance" in claim 3 is a relative term which renders the claim indefinite.  The term “neighborhood distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the claim vague and indefinite. This further applies to claims 16 and 20. 
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	Claim(s) 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jing in view of Khataniar et al. U.S. Patent Publication No. 2012/0191432.

Regarding Claim 1: The reference discloses A method comprising: 
(Jing. “[0090] At step 22, this passive monitoring system is used, on a continuous or triggered basis, to record arrivals from all sources, such as earthquakes and man-made activities not intended as seismic sources.  For example, in an offshore setting, an ocean bottom cable system or independent sensor packages with geophones capable of recording signals down to 0.5 Hz could be deployed for an extended time period in the survey area.  In an onshore setting, a dense array of broadband receivers would be recording continuously or triggered over a predetermined period of time.”)
solving a system of equations for multi-dimensional implicit function values within a multi-dimensional space that represents the geologic region wherein the system of equations are subject to a smoothness constraint (Jing. “[0070]… A generic inverse problem can be formulated as the minimization of the error functional (.psi.) which contains a data error term and one or more damping and/or smoothing terms and additional constraints:”) and wherein the system of equations are subject to a weighted curvature minimization (WCM) criterion at a plurality of spatially located points based on the spatially located geophysical data; (Jing. “[0071] where m is the model vector, d.sup.obsare the data measurements, D is a weighting matrix that weights those measurements, d.sup.pred are the data values predicted using the model, d.sup.obs are the observed data, W is a smoothing (or damping) matrix that reduces model curvature (or size of perturbations) in three dimensions, .lamda.  is a scaling parameter that balances the model smoothness/roughness against the data error, and T denotes matrix transpose.”)
generating a structural model of the geologic region based at least in part on the multi-dimensional implicit function values wherein the structural model characterizes stratigraphy of the geologic region. (Jing. Figures 13 and 14) and 
Jing does not explicitly recite simulating fluid flow in the geologic region via a computational simulator that utilizes a simulation model that is based at least in part on the structural model.
	However Khataniar recites simulating fluid flow in the geologic region via a computational simulator that utilizes a simulation model that is based at least in part on the structural model. (Khataniar. “[0032] Thus, an example system 100 may include a computer device 200 and interactive graphics display unit 230.  The computing system as a whole constitutes a reservoir modeling application and hardware that can read flow information, such as grid-based flow data, streamline data, and/or related model data.  That is, the system can process streamline data as well as grid-based flow data and related model data.  The data may be produced by a streamline or finite difference porous medium fluid flow simulator.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the fluid flow simulation Khataniar with the system in Jing in order to provide a “system for visualizing producer-injector relationships and fluid flow along streamlines that are appropriate for large and complex reservoir models.” (Khataniar. [0005])

Regarding Claim 2: The reference discloses The method of claim 1 wherein the smoothness constraint comprises a gradient constraint that acts to spatially smooth the implicit function values. (Jing. “[0070] Joint inversion of these different data types can be accomplished by the use of non-linear gradient techniques or a hybrid scheme involving the use of gradient-based as well as derivative free methods (Audet, et al., "Mesh Adaptive Direct Search Algorithms for Constrained Optimization," SIAM Journal on Optimization, 17, 188-217 (2006)).  A generic inverse problem can be formulated as the minimization of the error functional (.psi.) which contains a data error term and one or more damping and/or smoothing terms and additional constraints:”)

Regarding Claim 3: The reference discloses The method of claim 1 wherein, within a neighborhood of each of the plurality of spatially located points, the weighted curvature minimization criterion acts to curve the implicit function values. (Jing. “[0071] where m is the model vector, d.sup.obsare the data measurements, D is a weighting matrix that weights those measurements, d.sup.pred are the data values predicted using the model, d.sup.obs are the observed data, W is a smoothing (or damping) matrix that reduces model curvature (or size of perturbations) in three dimensions, .lamda.  is a scaling parameter that balances the model smoothness/roughness against the data error, and T denotes matrix transpose.”)

Regarding Claim 4: The reference discloses The method of claim 1 wherein the geologic region comprises at least one fault. (Jing. “[0056] …An example of data from an earthquake catalog, showing magnitudes, times and locations of a series of earthquakes is given in Table 2.  Moreover, earthquake catalogs provide more information on the fault that ruptured, for example its length, angle, and direction of slip.”)

Regarding Claim 5: The reference discloses The method of claim 1 wherein the structural model comprises a plurality of horizons. (Jing. Figure 13 showing the plurality of horizons along the longitudinal line degrees)

Regarding Claim 6: The reference discloses The method of claim 5 wherein a layer exists between two of the plurality of horizons. (Jing. Figure 13 showing the plurality of horizons along the longitudinal line along with the information between the horizon layer degrees)

Regarding Claim 7: The reference discloses The method of claim 6 wherein the layer comprises a thickness that varies spatially and that is defined by a vertical distance between the two of the plurality of horizons. (Jing. Figure 13 showing the plurality of horizons along the longitudinal line along with the information between the horizon layer degrees)

Regarding Claim 8: The reference discloses The method of claim 1 wherein the structural model comprises property values that correspond to geophysical properties of the geologic region. (Jing. “[0006] In one embodiment, the invention is a method for hydrocarbon detection in a subsurface region using passive-source seismic data in conjunction with at least one other type of geophysical data…”)

Regarding Claim 9: The reference discloses The method of claim 1 wherein the geophysical data comprise seismic data. (Jing. “[0006] In one embodiment, the invention is a method for hydrocarbon detection in a subsurface region using passive-source seismic data in conjunction with at least one other type of geophysical data…”)

Regarding Claim 10: The reference discloses The method of claim 1 wherein the spatially located points comprise picked points picked utilizing a graphical user interface rendered to a display and a seismic image rendered to the display wherein the seismic image is based at least in part on the geophysical data. (Jing. Figure 13, where the points represent sensors where measurements were taken)

Regarding Claim 12: Jing does not explicitly recite The method of claim 1 comprising issuing at least one signal to a piece of equipment that instructs the equipment to perform an action in the geologic region.
	However Khataniar recites issuing at least one signal to a piece of equipment that instructs the equipment to perform an action in the geologic region. (Khataniar. “[0031] The example flow visualization engine 104 and reservoir simulator 102 may also generate or ultimately produce control signals 232 to be used via control devices, e.g., such as drilling and exploration equipment, or well control injectors and valves, in real-world control of a reservoir 204, transport and delivery network, surface facility, and so forth.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the real world control of Khataniar with the system in Jing in order to allow real-time drilling/exploration/recovery of a reservoir. (Khataniar. [0001])

Regarding Claim 13: Jing does not explicitly recite The method of claim 12 wherein the action comprises a drilling action that drills into the geologic region in a direction that is based at least in part on the structural model.
However Khataniar recites action comprises a drilling action that drills into the geologic region in a direction that is based at least in part on the structural model. (Khataniar. “[0031] The example flow visualization engine 104 and reservoir simulator 102 may also generate or ultimately produce control signals 232 to be used via control devices, e.g., such as drilling and exploration equipment, or well control injectors and valves, in real-world control of a reservoir 204, transport and delivery network, surface facility, and so forth.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the real world control of Khataniar with the system in Jing in order to allow real-time drilling/exploration/recovery of a reservoir. (Khataniar. [0001])

Regarding Claim 14: See rejection for claim 1.

Regarding Claim 15: See rejection for claim 2.

Regarding Claim 16: See rejection for claim 3.

Regarding Claim 17: See rejection for claim 9.

Regarding Claim 18: See rejection for claim 1.

Regarding Claim 19: See rejection for claim 2.

Regarding Claim 20: See rejection for claim 3.

9.	Claim(s) 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laurent, Gautier. "Iterative thickness regularization of stratigraphic layers in discrete implicit modeling." Mathematical Geosciences 48.7 (2016): 811-833, hereafter Laurent in view of Jing, further in view of Khataniar.

Regarding Claim 1: The reference discloses A method comprising: 
solving a system of equations for multi-dimensional implicit function values within a multi-dimensional space that represents the geologic region wherein the system of equations are subject to a smoothness constraint (Laurent. Page 814, following equation 3, “The resulting set of linear equations is gathered into a linear system. This system is solved in the least square sense, which yields a scalar field that balances all data and smoothness constraints.”)
generating a structural model of the geologic region based at least in part on the multi-dimensional implicit function values wherein the structural model characterizes stratigraphy of the geologic region. (Laurent. Page 812, Introduction, first full paragraph)
Laurent does not explicitly recite receiving spatially located geophysical data of a geologic region as acquired by one or more sensors; and wherein the system of equations are subject to a weighted curvature minimization (WCM) criterion at a plurality of spatially located points based on the spatially located geophysical data.
However Jing recites receiving spatially located geophysical data of a geologic region as acquired by one or more sensors; (Jing. “[0090] At step 22, this passive monitoring system is used, on a continuous or triggered basis, to record arrivals from all sources, such as earthquakes and man-made activities not intended as seismic sources.  For example, in an offshore setting, an ocean bottom cable system or independent sensor packages with geophones capable of recording signals down to 0.5 Hz could be deployed for an extended time period in the survey area.  In an onshore setting, a dense array of broadband receivers would be recording continuously or triggered over a predetermined period of time.”)
and wherein the system of equations are subject to a weighted curvature minimization (WCM) criterion at a plurality of spatially located points based on the spatially located geophysical data; (Jing. “[0071] where m is the model vector, d.sup.obsare the data measurements, D is a weighting matrix that weights those measurements, d.sup.pred are the data values predicted using the model, d.sup.obs are the observed data, W is a smoothing (or damping) matrix that reduces model curvature (or size of perturbations) in three dimensions, .lamda.  is a scaling parameter that balances the model smoothness/roughness against the data error, and T denotes matrix transpose.”)
Laurent and Jing are each separately analogous art with the claimed invention in the field of geologic modeling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the modeling of Laurent with the sensor data and weighted aspect of Jing in order to reduce model perturbations as well as the use of sensors to allow for real world analysis of subsurface formations. (Jing. Paragraph 3 and 71)
Laurent and Jing do not explicitly recite simulating fluid flow in the geologic region via a computational simulator that utilizes a simulation model that is based at least in part on the structural model.
	However Khataniar recites simulating fluid flow in the geologic region via a computational simulator that utilizes a simulation model that is based at least in part on the structural model. (Khataniar. “[0032] Thus, an example system 100 may include a computer device 200 and interactive graphics display unit 230.  The computing system as a whole constitutes a reservoir modeling application and hardware that can read flow information, such as grid-based flow data, streamline data, and/or related model data.  That is, the system can process streamline data as well as grid-based flow data and related model data.  The data may be produced by a streamline or finite difference porous medium fluid flow simulator.”)
Khataniar is analogous art with the claimed invention in the field of geologic modeling.
Khataniar with the system in Laurent and Jing in order to provide a “system for visualizing producer-injector relationships and fluid flow along streamlines that are appropriate for large and complex reservoir models.” (Khataniar. [0005])

Regarding Claim 2: The reference discloses The method of claim 1 wherein the smoothness constraint comprises a gradient constraint that acts to spatially smooth the implicit function values. (Laurent. Page 812, Introduction, Paragraph 2, “In the context of modeling stratigraphic formations, the gradient of the scalar field can be related to an apparent preserved uncompacted sedimentation rate (Mallet 2004, 2014). Because thickness changes are key to characterizing basin history and folding style, an important question for implicit methods lies in their ability to accurately capture or predict thickness changes (i.e., to deal with variations of both thickness and norm of the scalar field gradient).” Equation 3)

Regarding Claim 3: The reference discloses The method of claim 1 wherein, within a neighborhood of each of the plurality of spatially located points, the weighted curvature minimization criterion acts to curve the implicit function values. (Jing. “[0071] where m is the model vector, d.sup.obsare the data measurements, D is a weighting matrix that weights those measurements, d.sup.pred are the data values predicted using the model, d.sup.obs are the observed data, W is a smoothing (or damping) matrix that reduces model curvature (or size of perturbations) in three dimensions, .lamda.  is a scaling parameter that balances the model smoothness/roughness against the data error, and T denotes matrix transpose.”)
	See motivation for claim 1.

Regarding Claim 4: The reference discloses The method of claim 1 wherein the geologic region comprises at least one fault. (Laurent. Page 819, Section 2.2.4, “Figure 5 presents a second case study, where an additional scalar field ψ is used for constraining the orientation of ϕ. This is implemented by minimizing the dot product
between ∇ϕ and ∇ψ. This type of constraint is used by Laurent et al. (2013), to build a fault frame orthogonal to a given fault surface…”)

Regarding Claim 5: The reference discloses The method of claim 1 wherein the structural model comprises a plurality of horizons. (Jing. Figure 13 showing the plurality of horizons along the longitudinal line degrees)
	See motivation for claim 1.

Regarding Claim 6: The reference discloses The method of claim 5 wherein a layer exists between two of the plurality of horizons. (Jing. Figure 13 showing the plurality of horizons along the longitudinal line along with the information between the horizon layer degrees)
	See motivation for claim 1.

Regarding Claim 7: The reference discloses The method of claim 6 wherein the layer comprises a thickness that varies spatially and that is defined by a vertical distance between the two of the plurality of horizons. (Jing. Figure 13 showing the plurality of horizons along the longitudinal line along with the information between the horizon layer degrees)
	See motivation for claim 1.

Regarding Claim 8: The reference discloses The method of claim 1 wherein the structural model comprises property values that correspond to geophysical properties of the geologic region. (Jing. “[0006] In one embodiment, the invention is a method for hydrocarbon detection in a subsurface region using passive-source seismic data in conjunction with at least one other type of geophysical data…”)
See motivation for claim 1.

Regarding Claim 9: The reference discloses The method of claim 1 wherein the geophysical data comprise seismic data. (Jing. “[0006] In one embodiment, the invention is a method for hydrocarbon detection in a subsurface region using passive-source seismic data in conjunction with at least one other type of geophysical data…”)
See motivation for claim 1.

Regarding Claim 10: The reference discloses The method of claim 1 wherein the spatially located points comprise picked points picked utilizing a graphical user interface rendered to a display and a seismic image rendered to the display wherein the seismic image is based at least in part on the geophysical data. (Jing. Figure 13, where the points represent sensors where measurements were taken)
See motivation for claim 1.

Regarding Claim 12: Laurent and Jing do not explicitly recite The method of claim 1 comprising issuing at least one signal to a piece of equipment that instructs the equipment to perform an action in the geologic region.
	However Khataniar recites issuing at least one signal to a piece of equipment that instructs the equipment to perform an action in the geologic region. (Khataniar. “[0031] The example flow visualization engine 104 and reservoir simulator 102 may also generate or ultimately produce control signals 232 to be used via control devices, e.g., such as drilling and exploration equipment, or well control injectors and valves, in real-world control of a reservoir 204, transport and delivery network, surface facility, and so forth.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the real world control of Khataniar with the system in Laurent and Jing in order to allow real-time drilling/exploration/recovery of a reservoir. (Khataniar. [0001])

Regarding Claim 13: Laurent and Jing do not explicitly recite The method of claim 12 wherein the action comprises a drilling action that drills into the geologic region in a direction that is based at least in part on the structural model.
However Khataniar recites action comprises a drilling action that drills into the geologic region in a direction that is based at least in part on the structural model. (Khataniar. “[0031] The example flow visualization engine 104 and reservoir simulator 102 may also generate or ultimately produce control signals 232 to be used via control devices, e.g., such as drilling and exploration equipment, or well control injectors and valves, in real-world control of a reservoir 204, transport and delivery network, surface facility, and so forth.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the real world control of Khataniar with the system in Laurent and Jing in order to allow real-time drilling/exploration/recovery of a reservoir. (Khataniar. [0001])

Regarding Claim 14: See rejection for claim 1.

Regarding Claim 15: See rejection for claim 2.

Regarding Claim 16: See rejection for claim 3.

Regarding Claim 17: See rejection for claim 9.

Regarding Claim 18: See rejection for claim 1.

Regarding Claim 19: See rejection for claim 2.

Regarding Claim 20: See rejection for claim 3.
Conclusion
10.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/27/2020 prompted the additional new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

11. 	All Claims are rejected.		

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



March 20, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128